Citation Nr: 1232093	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  05-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested by stomach pain, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for disability manifested by joint pain (other than knee and left shoulder pain), to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for residuals of a wound to the right knee. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971 and from December 1990 to June 1991, to include service in Vietnam and Southwest Asia. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case has been transferred to the jurisdiction of the Columbia, South Carolina RO.

This case was previously before the Board in December 2008, at which time the Board (in pertinent part) remanded the claims on appeal.  

The Board also notes that the Veterans Law Judge who presided at the Veteran's September 2008 travel Board hearing is no longer with the Board.  In a May 2011 letter, the Board informed the Veteran of this fact, and of his options for another Board hearing.  In a June 2011 response, the Veteran's representative reported that the Veteran did not wish to be scheduled for another Board hearing. 

The issue of entitlement to TDIU is raised by a statement submitted by the Veteran in November 2009.  This issue has not been addressed by the RO and is now referred to the RO for appropriate action. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for disability manifested by stomach pain, fatigue and diabetes mellitus are addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  Competent medical evidence indicates that the Veteran has tinnitus related to his military service. 

2.  Competent medical evidence indicates that the Veteran has an undiagnosed illness manifested by chronic headaches. 

3.  The Veteran's degenerative joint disease of the right knee is related to his military service.

4.  The Veteran's degenerative joint disease of the left knee is etiologically related to active service.

5.  The Veteran's joint pain (other than knee and left shoulder pain), currently diagnosed as bilateral carpal tunnel syndrome, was not manifested in service or several years thereafter, and is not shown to be related to his service. 


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  The criteria necessary to establish service connection for an undiagnosed illness manifested by headaches have been met.  U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011). 

3.  Degenerative joint disease of the right knee was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  Degenerative joint disease of the left knee was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  Service connection for disability manifested by joint pain (other than knee and left shoulder pain) is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for tinnitus, headaches, and degenerative joint disease of the knees.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, fatigue headache, and joint pain.  38 C.F.R. § 3.317(b).

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317; 76 Fed. Reg. 81,834, 81,835  (interim final rule December 29, 2011). 

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Tinnitus

At the September 2008 hearing, the Veteran testified that he first noticed his tinnitus during his military service.  During May 2003 and April 2010 VA examinations he stated that he had exposure to in-service acoustic trauma, to include generators, diesel engines and other vehicular noise.  He complained of tinnitus in his left ear.

The Veteran's service personnel records note that he served from February 1968 to February 1971 and from December 1990 to June 1991.  His military occupational specialties included cook, driver and transportation supervisor.  His STRs are negative for findings of tinnitus.

In August 2002 the Veteran submitted a claim (in pertinent part) for service connection for tinnitus.  He indicated that he was "tested" for this problem in service.

A May 2003 VA examination report notes the Veteran's complaints of intermittent tinnitus in his left ear since his military service.  

A March 2009 VA examination report notes the Veteran's complaints of constant left-sided tinnitus, which the examiner opined is at least as likely as not related to in-service noise exposure.  This opinion was rendered after review of the Veteran's STRs and service personnel records.

The medical evidence confirms the Veteran currently has tinnitus. 

Furthermore, the Veteran is competent to testify as to observable symptoms such as tinnitus, and this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Given the statements from the Veteran, the Board finds the Veteran's assertions of tinnitus dating back to service to be credible here.  While the Veteran may have had some additional post-service noise exposure, the Board has no reason to doubt the credibility of statements regarding in-service noise exposure. 

The Veteran is currently experiencing tinnitus, as noted above.  The Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for tinnitus.  Moreover, the March 2009 VA examiner also provided a nexus opinion in favor of awarding service connection.

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO or AMC, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Right Knee

The Veteran maintains that he currently has a right knee disability that is due to a shell fragment wound or a puncture wound sustained during his military service.  

STRs note no finds of a shell fragment wound or puncture wound to the knee.  STRs note no specific complaints or findings related to the Veteran's right knee, but do note general complaints of joint pain.  See April 1991 Report of Medical History.  

A March 2009 VA examination report notes a diagnosis of degenerative joint disease of the right knee.  After reviewing the Veteran's claims file, the VA examiner opined in a June 2009 VA examination report addendum that the Veteran's degenerative joint disease was related to "chronic wear and tear" and "overuse" during military service.  

After a careful review of the evidence the Board finds that entitlement to service connection is warranted here. 

The Veteran has a current diagnosis of a knee disability and a VA physician has opined that there is a nexus between the current disability and service. The etiology of a disability is primarily a medical question.  The Board finds that the 2009 VA examiner's opinion expresses support for the proposition that the Veteran's right knee disability (diagnosed on examination as degenerative joint disease) is at least as likely as not (50% probability) to his military service.  There is no competent evidence specifically to the contrary.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right knee disability (diagnosed as degenerative joint disease) is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

Headaches

The Veteran's STRs include an April 1991 Report of Medical History, wherein he complained of frequent headaches which were relieved by Motrin.  

Following service, a December 1995 VA examination report notes an impression of headaches, possibly sinus headaches (emphasis added). 

Private treatment records show that in December 2001 the Veteran underwent sinus surgery.

A March 2009 VA examination report notes the Veteran's complaints of headaches, three to four times per week, since 1991.  The impression was nonspecific headaches, not attributable to a known diagnosis.

Throughout the course of this appeal, the Veteran has consistently reported that his headaches began in his second period of active duty, in or near the time he served in the Southwest Asia theater of operations.  Also, VA physicians and examiners have consistently reported the symptoms of his headache and consistently failed to attach a definitive diagnosis to the headache disorder.  Most recently, the March 2009 VA examiner indicated that the headaches not attributable to a known diagnosis.

As noted above, manifestations of undiagnosed illness may include complaints of headache.  In this case, the medical evidence does not show that there has been an explanation for the Veteran's chronic headaches, such as a known clinical diagnosis.  The Persian Gulf presumptions accordingly attach.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b). 

Thus, after having reviewed the record, the Board concludes that the Veteran's headaches are due to undiagnosed illness.  There is no reason to question the Veteran's lay observation of chronic headaches since his period of active service in the Persian Gulf. 

The medical evidence also shows that the disability has existed for six months or more.  In fact, he is reporting his that his headache disorder has existed for about twenty years and occurs three to four times per week.  Accordingly, the undiagnosed illness has become manifest to a degree of 10 percent or more, obviously not later than December 31, 2016.  See 38 C.F.R. § 3.317. 

Moreover, the medical evidence does not show that (1) the undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) the undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(c). 

In summary, the Board finds that service connection for headaches due to an undiagnosed illness is warranted. 

Joint Pain (Other Than Right Knee and Left Shoulder Pain)

Initially, the Board notes that the Veteran has been awarded service connection for left shoulder disability, and this decision awards service connection for right knee disability.  Therefore, these joints are not for consideration with regard to the issue at hand.

STRs note the Veteran's general complaints of joint pain.  See April 1991 Report of Medical History.  

A March 2009 VA examination report notes the Veteran's complaints of pain in his knees and wrists.  Examination revealed degenerative joint disease of the left knee, but no objective evidence of any disability of the wrists.  After reviewing the Veteran's claims file, the VA examiner opined in a June 2009 VA examination report addendum that the Veteran's degenerative joint disease of the left knee was related to "chronic wear and tear" and "overuse" during military service.  

An April 2010 VA examination report notes (in pertinent part) the Veteran's complaints of hand pain.  After examination, the assessment included bilateral carpal tunnel syndrome (CTS).  After reviewing the Veteran's claims file, the VA examiner opined that CTS is not related to the Veteran's military service because STRs are negative for such disability and because the Veteran reported onset of such disability during his post-service employment as a police officer.

After a careful review of the evidence the Board finds that entitlement to service connection is warranted for degenerative joint disease of the left knee, but not disability manifested by other joint pain. 

The Veteran has a current diagnosis of a left knee disability and a VA physician has opined that there is a nexus between the current disability and service.  The etiology of a disability is primarily a medical question.  The Board finds that the 2009 VA examiner's opinion expresses support for the proposition that the Veteran's left knee disability (diagnosed on examination as degenerative joint disease) is at least as likely as not (50% probability) to his military service.  There is no competent evidence specifically to the contrary.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left knee disability (diagnosed as degenerative joint disease) is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

However, service connection is not warranted for disability manifested by other joint pain on a presumptive basis (as a qualifying chronic disability resulting from an undiagnosed illness under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317) because the disorder has been attributed to a known clinical diagnosis (CTS). 

With respect to direct service connection, the record does not show that CTS was manifested in service.  A 2010 VA medical opinion states it is not related to service and there is no medical evidence to the contrary.  Accordingly, service connection for such disability is not warranted.  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it does not apply because the preponderance of the evidence is against the claim. 


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right knee disability diagnosed as degenerative joint disease is granted.

Entitlement to service connection for headaches as due to an undiagnosed illness is granted.

Entitlement to service connection for left knee disability diagnosed as degenerative joint disease is granted.

Entitlement to service connection for joint pain (other than knee and left shoulder pain) as due to an undiagnosed illness is denied.


REMAND

Disability Manifested by Stomach Pain

Regarding the Veteran's claim of service connection for disability manifested by stomach pain, to include as due to an undiagnosed illness, the Board notes that, although he has undergone several VA examinations during the period of the appeal, the reports of these examinations are not adequate for adjudication purposes.  Specifically, March 2009 and April 2010 VA examination report attributes the Veteran's complaints of stomach pain to gastroesophageal reflux disease (GERD) and gastritis.  An April 2009 addendum to the March 2009 VA examination report states that there is no nexus between the Veteran's GERD and his military service.  However, no nexus opinion has been provided for gastritis.  On remand, the April 2010 VA examiner should render an opinion as to whether it is as least as likely as not that gastritis is etiologically related to the Veteran's active military service. 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand was necessary because the veteran's medical examination was inadequate, and because of the RO's failure to follow the Board's directives in a prior remand.  The Court further held that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Id.  The Board regrets any additional delay in deciding this issue; however, for the reasons explained above, the case must be returned for additional development. 

Fatigue

Regarding the claim of service connection for a disability manifested by fatigue, chronic fatigue syndrome (CFS) has been defined as "medically unexplained chronic multisymptom illnesses" by VA.  See 38 C.F.R. § 3.317.  In this regard, a diagnosis of CFS for VA purposes requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) non-exudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a.  CFS is rated under criteria set forth in Diagnostic Code 6354.  The criteria provide that CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent disability rating is assigned when the Veteran exhibits fatigue and other manifestations which wax and wane, but result in periods of incapacitation of at least one but less than two weeks total duration per year; or symptoms controlled by continuous medication.  38 C.F.R. § 4.88b.

In the case at hand, a March 2009 VA examination report (with subsequent addendums) notes that the Veteran has a diagnosis of CFS.  The examiner specifically noted that the Veteran's diagnosis met the VA requirements of debilitating fatigue severe enough to cause impairment of average daily activity level of 50 percent or more, exclusion of other clinical conditions, and six of ten symptoms being manifest.  However, the medical evidence of record does not contain the requisite findings to determine whether the Veteran's CFS became manifest to a degree of 10 percent or more (exhibits fatigue and other manifestations which wax and wane, but result in periods of incapacitation of at least one but less than two weeks total duration per year; or symptoms controlled by continuous medication under 38 C.F.R. § 4.88b) as is required under 38 C.F.R. § 3.317.  Therefore, remand is needed to obtain this information.

Diabetes Mellitus

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a Notice of Disagreement (NOD) and completed by a substantive appeal after a Statement of the Case (SOC) is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

A November 2008 rating decision denied entitlement to service connection for diabetes mellitus.  In November 2009, the Veteran submitted a timely NOD as to the denial.  However, the record before the Board does not show that the Veteran has been provided an SOC in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board regrets any further delay in this case; however, for the reason noted above, the Board has no recourse but to again remand the case for the following action: 

1.  The RO or the AMC should issue an SOC to the Veteran and his representative addressing the issue of entitlement to service connection for diabetes mellitus.  It should also inform them of the requirements to perfect an appeal with respect to the new issue.

2.  The RO or the AMC should return the Veteran's claims file to the examiner who conducted the April 2010 VA digestive examination. 

Based upon the claims file review and sound medical principles, the examiner should answer the following question: Is it at least as likely as not that the Veteran's gastritis is etiologically related to his active military service.  Reasons and bases should be provided for this opinion.

If the April 2010 examiner is not available, the claims files should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

3.  The RO or the AMC should afford the Veteran for a VA examination to assess the severity of his CFS.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition. 

The examiner should comment on whether the Veteran exhibits fatigue and other manifestations which wax and wane, but result in periods of incapacitation of at least one week total duration per year; or symptoms controlled by continuous medication.

The Veteran's lay statements regarding his symptomatology should also be noted in the examination report. 

4.  The RO or the AMC also should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate all remaining claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite appropriate opportunity to respond before the claims files are returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


